Citation Nr: 0838509	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

On his May 2006 substantive appeal the veteran stated that he 
was only appealing the denial of his claim for service 
connection for bilateral hearing loss and tinnitus.  
Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are the only issues in appellate 
status before the Board.

In May 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Seattle, Washington RO.  
A transcript of the hearing testimony is in the claims file.  
While the undersigned took testimony regarding the veteran's 
pending Individual Employability claim, this claim is not 
properly in appellate status before the Board. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until years thereafter and is not etiologically related to 
service.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because they are related 
to his exposure to noise while in combat situations in 
Vietnam. He asserts that he was exposed to loud noises in 
combat, including rocket attacks, land mine explosions and 
artillery fire and had his eardrums perforated due to an 
explosion.  

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was Medical Specialist.  The Board notes that 
he received a Combat Infantryman Badge and a Purple Heart.  
Thus, there is an indication that the veteran had exposure to 
loud noises in service.  

Service treatment records show that the veteran entered 
service with a history of childhood otitis media.  No otitis 
media was present at the time of induction and the veteran's 
hearing acuity at that time was normal in the right ear, with 
some hearing loss in the left ear.  While in service the 
veteran was treated for ear infections, but no lasting 
effects were noted in the records.  The November 1969 
separation examiner noted that the veteran's left ear 
tympanic membrane was dull and the veteran reported having a 
left ear infection.  The examination report revealed normal 
hearing acuity in both ears, however.  There is no indication 
in the veteran's service treatment records of any complaints, 
treatment or diagnosis related to tinnitus.  

A June 2005 VA audiological examination was conducted in 
response to the veteran's VA claim of service connection for 
hearing loss and tinnitus.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
55
LEFT
30
35
60
65
65

The veteran was noted to have speech recognition of 96 
percent and 96 percent in the left and right ear, 
respectively.  

The examiner noted that the veteran's service treatment 
records show that at the time of enlistment he had normal 
hearing levels in the right ear and some hearing loss in the 
left ear.  The veteran's separation examination showed normal 
hearing levels in both ears.  The veteran reported currently 
having bilateral hearing loss and a constant ringing tinnitus 
in both ears.  He indicated he thought the tinnitus could 
have been present before service, but had been aggravated 
over the years.  The veteran reported being exposed to land 
mine explosions, rockets, mortar round and artillery fire 
during his military service.  According to the veteran, he 
presented with hearing problems prior to entering service, 
including a history of childhood ear infections and possibly 
perforated ear drums.  The veteran currently presented with 
sinus problems, frequent headaches, dizzy spells and periodic 
recreational noise exposure.  He reported holding multiple 
jobs as a civilian, including working at a paper products 
mill and in an aluminum plant.  

The VA examiner diagnosed mild to moderately severe 
essentially sensorineural hearing loss in the right ear and a 
mild to severe hearing loss in the left ear that was mixed 
mostly in the frequencies about 1500Hz.  Also noted was that 
the veteran reported having constant ringing tinnitus in both 
ears.  The VA examiner, who had reviewed the veteran's claim 
file and service treatment records before the examination, 
opined that the veteran's hearing loss and tinnitus were not 
as a result of his military service.  The examiner's 
rationale was that the veteran's hearing was within normal 
limits at the time of separation from service and the veteran 
had significant post-service noise exposure.  In addition, 
the veteran had a history of childhood ear infections that 
might also have caused him to experience tinnitus.  

VA treatment records from 2005 to 2006 do not pertain to the 
veteran's hearing disabilities.  

At a May 2008 hearing the veteran reported that he had 
swimmer's ear as a child.  The veteran also testified that he 
ruptured both of his eardrums while he served in Vietnam.  He 
was in a bunker during a ground attack and there was an 
explosion that threw him across the bunker.  When it was 
over, other soldiers told the veteran that his eardrums were 
bleeding.  The veteran testified that he never wore hearing 
protection in service and he was exposed to noise from 
rockets, gunfire and land mines.  The veteran indicated that 
he almost always wore hearing protection in his jobs after 
service and hasn't been employed outside to be exposed to 
loud noise.  The veteran also testified that his tinnitus 
started when he first got into service and with the 
explosions and noises he was exposed to, his ears just 
started ringing all the time.  He never complained of it at 
the time, but just lived with it.  

While the veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss and tinnitus, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Although the veteran contends that his discharge examination 
was inaccurate and inadequate, there is a presumption of 
regularity of administrative processes in the absence of 
clear evidence to the contrary.  See e.g. Leonard v. Brown, 
10 Vet. App. 315, 316 (1997).  The veteran's mere contention 
may be insufficient to counter the separation findings.  Cf. 
YT v. Brown, 9 Vet. App. 195, 199 (1996); Ahley v. Derwinsi, 
2 Vet. App. 62, 64-65 (1992).  Because the records were 
provided by an agency of the U.S. Government, reliance upon 
the original service medical records would be consistent with 
the well-recognized reliance placed by VA upon service 
department determinations.  Cf. Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Therefore, in the absence of any evidence beyond the 
veteran's contentions of inaccuracy and inadequacy, the 
burden to counter the separation findings of normal hearing 
acuity in the discharge examination report of November 1969 
has not been met.  

There is no contrary medical opinion of record regarding the 
veteran's bilateral hearing loss or tinnitus.  Not only is 
there no medical evidence in support of the veteran's claim, 
but there is also medical evidence against the veteran's 
claim.  As noted above, in June 2005 a VA audiologist opined 
that the veteran's bilateral hearing loss and tinnitus were 
unrelated to his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable, and the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss and tinnitus, by a letter in February 
2005, before the adverse rating decision that is the subject 
of this appeal.  In a March 2006 letter, the veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The veteran was given a VA examination, 
with medical opinion, in connection with the claim.  The 
veteran testified before the undersigned at a travel board 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


